 

 

—

USDC SDNY
DOCUMENT
ELECTROSICALTY FILED
DOC #

[DATEFLLED Ze 2/20”

   
 

   

 

   

 

 

 

THE CITY OF NEW YORK CHRISTOPHER COYNE

: Assistant Corporation Counsel

4 JAMES E. JOHNSON LAW DEPARTMENT Phone: (212) 356-1180
Corporation Counsel 100 CHURCH STREET Fax: (212) 356-2439
| NEW YORK, NY 10007 ccoyne@law.nyc. gov

pce

February 12, 2020 ©

By ECF

Honorable Kevin N. Fox
United States Magistrate Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: Osuan v. City of New York, Denis McGowan,
18 Civ. 151 C(WHP) (KNF)
Our No. 2018-005340

 

Dear Magistrate Judge Fox: :

I am the Assistant Corporation Counsel assigned to represent defendants in the
above-referenced action. Defendants write, on behalf of all parties, to respectfully request that
the settlement conference scheduled for February 13, 2020 be adjourned sine die. This is the
second request for an adjournment of the settlement conference in this matter, and it is made on
behalf of all parties.

 

The parties have been engaged in settlement negotiations over the past few weeks
and believe they will be able to resolve this matter without further judicial involvement. To the
extent the parties are unable to finalize a settlement in this case, however, the parties jointly
believe that given their respective evaluations of the case, that holding a conference with the
court will not be productive.

To that end, the parties respectfully request that the settlement conference
scheduled for February 13, 2020, be adjourned sine die.

Thank you for your consideration of this request.

“2 (te [ro Respectfully submitted,
Basel om phe abe, fhe /s/

Se Heme” Com C2. She .

presow Vrebusny 12,2020, Christop her Coyne

(b OA reel Assistant Corporation Counsel

 

oe

30 ORDERS

MO oe cH emel Re

fon. Kevin Nathaniel Fox
‘Iinited States Ma syistratea Suds
 

 

WY SY Ow Ow ot beta te

HONORABLE KEVIN N, FOX

Qsuan v. City of New York, Denis McGowan
18 Civ. 151 (WHP) (KNF)

February 12, 2020

Page 2

ftw Vow a new Poy owe

Ce: Alexander Sakin (By ECF)
